Citation Nr: 1112552	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-26 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from March 1966 to February 1968.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2010, the appellant submitted a power of attorney for the representative identified on the title page, effectively revoking the power of attorney of the previous representative.  In August 2010, additional evidence was submitted to the Board in the form of private treatment records.  Both of these actions occurred more than 90 days after a May 2009 letter informed the appellant that the appeal had been certified to the Board.  In February 2011, the appellant's current representative motioned to file evidence out of time and impliedly motioned to request a change in representation out of time.  The representative demonstrated sufficient good cause for the delay and the Board will accept the change in representation and submission of evidence.  See 38 C.F.R. § 20.1304 (b) (2010).

In February 2011, the Veteran's representative also waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c).  Thus, the Board will consider such evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  The Veteran died in October 2007; according to his death certificate, the immediate cause of death was metastatic non-small cell cancer of the lung.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), below the right ankle amputation, chronic low back pain with sacroiliac strain, arterial disease of the iliac area of the lower extremities with a history of deep vein thrombosis of the right lower extremity, radiculopathy of the left lower extremity, arthritis of the right knee, fracture of the right fibula, and arthritis and other residual injury of the right hand.

3.  The Veteran was rated as totally (100 percent) disabling effective November 11, 2004.

4.  The Veteran did not have service in the Republic of Vietnam.

5.  The Veteran served in the Republic of Korea from November 3, 1966, to August 11, 1967, including in and around the Korean DMZ.

6.  A service-connected disability was not the principal or contributory cause of the Veteran's death.

7.  The disease process leading to the Veteran's death is not attributable to his active military service and it was not caused by any service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 1318, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through an October 2008 notice letter, the RO notified the appellant of the information and evidence needed to substantiate her cause of death claim.  The appellant was provided with a statement of the conditions for which the Veteran was service connected at the time of his death, an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Additionally, she was informed that benefits could be paid if the Veteran was rated as totally disabled for at least 10 years prior to his death.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (addressing the general notice requirements for Dependency and Indemnity Compensation (DIC) claims).

The Board also finds that the October 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the appellant that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Although the complete notice was not provided until after the RO initially adjudicated the appellant's claim, the claim was properly re-adjudicated in January 2009, which followed the October 2008 notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Consequently, a remand of the cause of death issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file.  Records from multiple private treatment providers have also been obtained, including the records created at the time of the Veteran's death.  Additionally, in December 2008, a medical opinion was obtained, the report of which is of record.  That opinion report contains sufficient evidence by which to decide the claim regarding the possible relationship between the Veteran's death and his service-connected disabilities.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his death certificate, the Veteran died on October [redacted], 2007, and the immediate cause of death was listed as metastatic non-small cell cancer of the lung.  No other underlying causes or significant conditions contributing to death were listed on the death certificate.

The appellant asserts that the Veteran's service-connected amputation below the right ankle and associated disabilities caused, or at least contributed, to the Veteran's death.  Alternatively, the appellant contends that the Veteran's death was related to exposure to herbicide agents, such as Agent Orange, while he was stationed in the Republic of Korea.

In addition to service connection on a direct basis, if a veteran was exposed to an "herbicide agent" during active military, naval, or air service, certain diseases, such as respiratory cancers (including cancer of the lung, bronchus, larynx, or trachea), are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2010).)

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The Department of Defense (DOD) has also determined that herbicide agents were used in or near the demilitarized zone (DMZ) in Korea.  A pending final rule, with an effective date of February 24, 2011, amends the regulations to allow for a presumption that veterans who served in a unit that, as determined by DOD, operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during the period between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during service.  See 76 Fed. Reg. 4245-50 (Jan. 25, 2011).  

Service incurrence or aggravation may also be presumed for certain chronic diseases, including malignant tumors, when the disease is manifested to a compensable degree within a year of separation from qualifying military service.  38 C.F.R. §§ 3.307(a), 3.309(a).  

At the time of his death, the Veteran was service connected for PTSD, below the right ankle amputation, chronic low back pain with sacroiliac strain, arterial disease of the iliac area of the lower extremities with a history of deep vein thrombosis of the right lower extremity, radiculopathy of the left lower extremity, arthritis of the right knee, fracture of the right fibula, and arthritis and other residual injury of the right hand.  He was not service connected for lung cancer.

The Board notes that the Veteran was rated as totally (100 percent) disabling effective November 11, 2004.  Because he was not rated as totally disabling for the last 10 years of his life, DIC benefits are not warranted under 38 U.S.C.A. § 1318 (West 2002).  See 38 C.F.R. § 3.22 (2010).

With respect to possible Agent Orange exposure, the Veteran's service treatment and personnel records reflect that he had service during the Vietnam Era, but not in the Republic of Vietnam.  The records show that he had foreign service in Korea from November 3, 1966, to August 11, 1967.  A response from the service department notes that there is no evidence to substantiate any service in Vietnam.  

The Veteran was awarded the Purple Heart for wounds received on June 23, 1967.  A copy of the award lists the place of service as the "Republic of Vietnam."  However, this aspect of the award appears to be in error.  There is no other official documentation anywhere in the record that indicates that the Veteran served in Vietnam.  All of the service treatment records show that the Veteran was participating in a mine clearing detail in the Korean DMZ when, on June 23, 1967, he stepped on a mine and sustained a massive injury to his right foot.  Thus, the service records affirmatively show that the wound was received during service in the Republic of Korea and not the Republic of Vietnam.  Therefore, the Board finds that the Veteran did not serve in Vietnam.  Although the Veteran developed a respiratory cancer, service connection for the cause of his death is not warranted on a presumptive basis under the provisions pertaining to herbicide-exposed Vietnam veterans as he lacked the requisite service in Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

In regards to possible Agent Orange exposure in Korea, as previously noted, the service records show that the Veteran had service in Korea from November 3, 1966, to August 11, 1967.  Additionally, the service treatment records expressly document that he performed his duties in and around the DMZ as that is where he was injured by the mine blast.  Nevertheless, the Veteran served in Korea and the DMZ prior to when DOD has determined that herbicide agents were sprayed.  DOD has provided information to VA, as stated in the pending final rule described above, that herbicide agents were used in and around the DMZ between April 1, 1968, and July 31, 1969 (with possible residual exposure to August 31, 1971).

According to his records, the Veteran's Korean service ended on August 11, 1967.  This occurred prior to the earliest date that DOD has determined that herbicide agents were sprayed.  In fact, the Veteran was separated from active service on February 2, 1968-also prior to the use of herbicides in Korea.  Because the Veteran served prior to when herbicides were used in Korea, service connection is not warranted for the cause of his death based on any presumed exposure to herbicide agents in Korea, even with consideration of the pending rule.  See 76 Fed. Reg. 4245-50.

Additionally, the Board notes that there is no objective evidence that lung cancer manifested itself to a compensable degree within one year of the Veteran's separation from military service.  The evidence shows that lung cancer was initially diagnosed in late August 2007 and early September 2007.  This occurred nearly 40 years after the Veteran's service.  Thus, service connection is not warranted for the cause of the Veteran's death on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The claims file includes private medical records from Lakewood Health System, Centracare Health System, St. Cloud Hospital, and Wadena Medical Center.  These records include the treatment records pertaining to the onset of the Veteran's lung cancer and the records created at the time of his death.  Metastatic lesions were first seen in an August 2007 MRI of the abdomen report.  A September 2007 bone scan and CT scan of the spine revealed a metastatic disease.  The Veteran was diagnosed with metastatic non-small cell lung carcinoma.  He passed away in October 2007.

None of the Veteran's treating physicians commented on the etiology of the Veteran's lung cancer or otherwise attributed it to his active military service or service-connected disabilities.  In December 2008, the claims file was forwarded to Dr. S.M., the Chief of Staff at the VA Medical Center in St. Cloud, Minnesota, for a medical opinion addressing whether the Veteran's service-connected disabilities caused or contributed to his death.

Dr. S.M. reviewed the claims file, including the private treatment records, the death certificate, and the Veteran's service-connected disabilities.  Although the records from Wadena Medical Center were submitted subsequent to the opinion, those records are from 2003-2004 and are not relevant to the claim.  Dr. S.M. noted that the Veteran had a complex medical history that included deep vein thrombosis of the right lower extremity for which he was service connected.  It was noted that, while the Veteran was being worked up for bilateral deep vein thrombosis in September 2007, he was found to have metastatic adenocarcinoma of the lung.  Dr. S.M. noted that the Veteran then underwent chemotherapy in the month prior to his death and the records show that he developed respiratory distress.

Dr. S.M. gave the opinion that the Veteran died of an acute respiratory infection as a result of his weakened immune state due to his metastatic disease and ongoing chemotherapy.  According to Dr. S.M., the pulmonary rhonchi and elevated white cell count support the opinion.  Dr. S.M. also opined that the Veteran's death was not caused by or a result of the service-connected disabilities.  Dr. S.M. stated that it is unlikely that any underlying deep vein thrombosis resulted in a shower of pulmonary emboli based on the fact that the Veteran did have an inferior vena cava filter in place.

In consideration of the evidence of record, including Dr. S.M.'s December 2008 opinion, the Board finds that a service-connected disability was not the principal or contributory cause of the Veteran's death, and that the disease process leading to the Veteran's death is not attributable to his active military service and it was not caused by any service-connected disability.  The evidence shows that the onset of the Veteran's lung cancer was many years after his active military service and the evidence does not suggest that it is related to any in-service injury, disease, or event.  Moreover, Dr. S.M. provided a probative and persuasive opinion that finds support in the record.  The opinion was made after reviewing the relevant evidence in the claims file and considering the Veteran's service-connected disabilities.

The Board has considered the appellant's written contentions with regard to her cause of death claim.  While the Board does not doubt the sincerity of the appellant's belief that the Veteran's service-connected disabilities contributed to his death, as a lay person without the appropriate medical training or expertise, she is not competent to provide a probative opinion on the complex medical matter of the etiology of the Veteran's lung cancer or the manner in which other disabilities may have contributed to his death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Dr. S.M. considered the appellant's theory and it was not endorsed.

For the foregoing reasons, the Board finds that the claim of service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


